                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-421-RJC-DCK

 DATA DRIVEN SAFETY, LLC,                               )
                                                        )
                      Plaintiff,                        )
                                                        )
    v.                                                  )                  ORDER
                                                        )
 HEALTH1DATA, LLC,                                      )
 HEALTH1CONSULTING, LLC, and                            )
 ROBERT JOE RAYOME, JR.,                                )
                                                        )
                     Defendants.                        )


         THIS MATTER IS BEFORE THE COURT on the “Plaintiff’s Motion To File Redacted

Complaint, A Redacted Memorandum In Support Of The Motion For Preliminary Injunction, To

File Exhibits Under Seal, And To File Subsequent Pleadings, Briefing, And Documents Under

Seal” (Document No. 4) filed July 30, 2020. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, the undersigned will grant the motion in part and

deny the motion in part.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in
                this Rule, “materials” includes pleadings and documents of any
                nature and in any medium or format.



         Case 3:20-cv-00421-RJC-DCK Document 11 Filed 08/07/20 Page 1 of 3
      (b)    Filing under Seal. No materials may be filed under seal
      except by Court order, pursuant to a statute, or in accordance with a
      previously entered Rule 26(e) protective order.

      (c)     Motion to Seal or Otherwise Restrict Public Access. A
      party’s request to file materials under seal must be made by formal
      motion, separate from the motion or other pleading sought to be
      sealed, pursuant to LCvR 7.1. Such motion must be filed
      electronically under the designation “Motion to Seal.” The motion
      must set forth:

             (1)     A non-confidential description of the
             material sought to be sealed;
             (2)     A statement indicating why sealing is
             necessary and why there are no alternatives to filing
             under seal;
             (3)     Unless permanent sealing is sought, a
             statement indicating how long the party seeks to have
             the material maintained under seal and how the
             matter is to be handled upon unsealing; and
             (4)     Supporting statutes, case law, or other
             authority.

      To the extent the party must disclose any confidential information
      in order to support the motion to seal, the party may provide that
      information in a separate memorandum filed under seal.

      (d)     Filing of an Unredacted Copy Allowed. The party seeking
      to file material under seal may submit an unredacted version of the
      material under seal for review by the Court along with the motion to
      seal.

      (e)     Public Notice. No motion to seal or otherwise restrict public
      access shall be determined without reasonable public notice. Notice
      is deemed reasonable where a motion is filed in accordance with
      LCvR 6.1(c). Other parties, intervenors, and non-parties may file
      objections and briefs opposing or supporting the motion within the
      time provided by LCvR 7.1 and may move to intervene under
      Fed.R.Civ.P. 24. Where the Court acts before the response, any
      party or non- party may move to unseal at any time.

      (f)     Orders Sealing Documents. When addressing motions to
      seal, the Court must consider alternatives to sealing. If the Court
      determines that sealing is necessary, it will state its reasons with
      findings supporting its decision. The Court will also specify

                                       2

Case 3:20-cv-00421-RJC-DCK Document 11 Filed 08/07/20 Page 2 of 3
               whether the sealing is temporary or permanent, and also may redact
               such orders in its discretion.

Local Rule 6.1.

       Having considered the factors provided in Local Rule 6.1(c), the Court will allow Plaintiff

to file a redacted Complaint and memorandum in support of the motion for preliminary injunction.

Exhibits C, E, F, G, and H may also be filed under seal. However, the undersigned will respectfully

decline, at this time, to require that Defendants’ “subsequent pleadings, briefing, and documents”

be filed under seal. Instead, the undersigned directs counsel for the parties to confer before

Defendants make any substantive filings and to discuss this issue and the utility of submitting an

early proposed Protective Order that addresses the parties’ concerns.

       Noting that the time for Defendants and the public to file a response to the instant motion

has not run, the Court will consider any objection to this Order as an objection to the motion,

requiring no additional burden for any party or non-party under the Federal Rules of Civil

Procedure. See Local Rule 6.1(e).

       IT IS, THEREFORE, ORDERED that “Plaintiff’s Motion To File Redacted Complaint,

A Redacted Memorandum In Support Of The Motion For Preliminary Injunction, To File Exhibits

Under Seal, And To File Subsequent Pleadings, Briefing, And Documents Under Seal” (Document

No. 4) is GRANTED in part, and DENIED WITHOUT PREJUDICE in part, as directed

herein. Plaintiff’s unredacted Complaint and its exhibits (Document No. 3) and the unredacted

Memorandum in Support of the Motion for Preliminary Injunction (Document No. 6) shall remain

under seal until otherwise ordered by the Court.

       SO ORDERED.
                                    Signed: August 7, 2020




                                                   3

      Case 3:20-cv-00421-RJC-DCK Document 11 Filed 08/07/20 Page 3 of 3
